DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  ARTURO E. MATTA a/k/a ARTURO MATTA and MARIA A. MATTA
                    a/k/a MARIA MATTA,
                         Appellants,

                                    v.

 WILMINGTON SAVINGS FUNDS SOCIETY, FSB, d/b/a CHRISTIANA
TRUST, not individually, but as TRUSTEE FOR PETRIUM MORTGAGE
                       ACQUISITION TRUST,
                               Appellee.

                              No. 4D18-2711

                               [May 1, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. 14-8706.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman LLP,
Tampa, for appellee.

PER CURIAM.

  Affirmed. See Brown v. M & T Bank, 183 So. 3d 1270 (Fla. 5th DCA
2016); State St. Bank & Tr. Co. v. Badra, 765 So. 2d 251 (Fla. 4th DCA
2000).

TAYLOR, LEVINE, JJ., and ROWE, CYMONIE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.